Holden, J.,
delivered the opinion of the court.
Luther Lewis, of Itawamba county, was tried and convicted of an assault with a deadly weapon with intent to kill and murder W. T. Inzer, from which conviction he appeals.
We have carefully considered the eleven different grounds upon which the appellant asks for a reversal, but consider only two of them of sufficient merit to warrant discussion. These two grounds are: First, that the indictment should have been quashed ’“because after the grand jury had declined to indict defendant the district attorney advised and coaxed the grand jury to indict defendant, *207and otherwise procured the grand jury to reopen .said cause and indict defendant, and because the district attorney was in the grand jury room Avhen said cause was discussed and voted uponand, second, that the court permitted the state to shoAV the details of a previous difficulty between the appellant and the party assaulted.
On the motion to quash the indictment the defendant offered to show by three of the grand jurors who found the indictment that they Avere coaxed and influenced by the advice of the district attorney in finding the indictment, and that he Avas present when it Avas voted upon. The state objected to the testimony of the grand jurors as being incompetent to impeach their finding of the indictment, and this objection Acas sustained. So the exact question is Avhether or not. the court erred in refusing to permit the defendant to introduce the testimony of the grand jurors showing AArhat happened and Avhat was said by the prosecuting officer in the grand jury room Avhich may or may not have influenced the grand jury in finding the indictment.
Able counsel for the appellant have cited a large number of the decisions of this'court to support the contention that the testimony of the .grand jurors Avas competent. We shall not discuss these cases in detail, all of Avhich we have carefully reviewed, but shall deem it sufficient to say that none of the cases cited by counsel, if objection is made to the testimony, announce the rule that the testimony of the grand jurors is competent in such a case. On the other hand, this court has many times held that grand or petit jurors are not competent to impeach their findings by testifying to Avhat took place in the jury room that-may have been influential or persuasive in théir findings as jurors. Moreover it is universally recognized in the common Iuav and by the decisions elsewhere that a juror is not competent to testify to any facts Avhich go to the impeachment of his verdict or the finding of an indictment. Therefore we reannounce the rule to be that grand jurors are incompetent to testify as to what the prosecuting at*208torney advised them in the grand jury room. This rule, for many obvious reasons, is sound and conducive to the proper administration of public justice. Brister v. State, 86 Miss. 461, 38 So. 678; State v. Comeau, 48 La. Ann. 249, 19 So. 130; McGuire v. State, 76 Miss. 504, 25 So. 495; 14 R. C. L. 204, section 47; U. S. v. Tallmadge, 14 N. M. 293, 91 Pac. 729, 20 Ann. Cas. 46, and notes.
As to the second point with reference to the court permitting the details of the previous difficulty to be submitted to the jury, we think it was error to do so in this case; however, we have carefully considered the testimony which purported to give . the details of the previous difficulty between the appellant and the assaulted party, and we think it was not substantially prejudicial to the appellant, and is therefore harmless error.
y^e do not think there is any merit on the other points raised by the appellant on this appeal, and the judgment of the lower court is therefore affirmed.

Affirmed.